Order filed July 27, 2017.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00864-CR
                                   ____________

                          BENJAMIN DEVORA, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 180th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1474449


                                       ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Accordingly, on May
23, 2017, we ordered that the record be provided to appellant. On June 26, 2017, the
District Clerk of Harris County notified this court that appellant received the record on
May 30, 2017.
       On July 10, 2017, appellant filed a pro se motion for production of additional
records, in which he seeks the transcripts of all pretrial conferences and hearings. The
record filed with this court does not contain the requested items. It is unclear from our
record whether a record was made of any pretrial conferences and hearings. Accordingly,
we GRANT appellant’s motion, and issue the following order:

       We order Gina Bench, the official court reporter for the 180th District Court, to
certify to this court whether a transcript was made of any pretrial conferences or hearings.
If any pretrial conferences or hearings were transcribed, the record of that conference or
hearing, together with all exhibits, if any, shall be filed with the clerk of this court within
30 days of the date of this order. In addition, in accordance with local procedure, the
clerk of the court shall furnish a copy of the reporter’s record, or certification that no
record of pretrial conferences or hearings was made, to appellant within 45 days of the
date of this order and certify to this court the date on which delivery of the record to
appellant is made.

       Appellant’s pro se brief shall be filed with this court within thirty days after
receipt of a copy of the supplemental record or receipt of notice that no record was made.

                                       PER CURIAM